Case 8:20-cv-00043-SB-ADS Document 192-30 Filed 05/14/21 Page 1 of 5 Page ID
                                 #:3960




Summary Judgment Ex. 49
5/11/2021                                       Case 8:20-cv-00043-SB-ADS Document     192-30
                                                                          Who’s My Student          Filed| Federal
                                                                                           Loan Servicer?   05/14/21       Page 2 of 5 Page ID
                                                                                                                   Student Aid
                                                                                      #:3961
   Home        Manage Loans      Student Loan Repayment      Who’s My Student Loan Servicer?



   Who’s My Student Loan Servicer?




                                                                                  What Loan Servicers Do        Loan Servicer
   Learn about the role that student loan servicers play in the repayment process and which
   servicer handles your federal student loans.


   What Loan Servicers Do
   A loan servicer is a company that we assign to handle the billing and other services on
   your federal student loan on our behalf, at no cost to you. Your loan servicer will work
   with you on repayment options (such as income-driven repayment plans and loan
   consolidation) and will assist you with other tasks related to your federal student loans.

   Keep your contact information up to date so your loan servicer can help you stay on track
   with repaying your loans. If your circumstances change at any time during your
   repayment period, your loan servicer will be able to help.



            Never pay an outside company for help with your federal student loans. Your loan
            servicer will help you for FREE. Contact your servicer to apply for income-driven
            repayment plans, student loan forgiveness, and more.




   Loan Servicer Assignment
   We will assign your loan to a loan servicer after your loan amount is first disbursed (paid
   out). Your loan servicer will contact you after that.


   Identifying Your Servicer
   The following are loan servicers for loans that the U.S Department of Education (ED)
   owns. To find out who your loan servicer is, call the Federal Student Aid Information
   Center (FSAIC) at 1-800-433-3243.


      Loan Servicer                                                                          Contact


      FedLoan Servicing (PHEAA)                                                             1-800-699-2908


      Granite State – GSMR                                                                  1-888-556-0022


      Great Lakes Educational Loan Services, Inc.                                           1-800-236-4300


      HESC/Edfinancial                                                                      1-855-337-6884


      MOHELA                                                                                1-888-866-4352



https://studentaid.gov/manage-loans/repayment/servicers                                                                                          1/4
5/11/2021                                 Case 8:20-cv-00043-SB-ADS Document     192-30
                                                                    Who’s My Student          Filed| Federal
                                                                                     Loan Servicer?   05/14/21       Page 3 of 5 Page ID
                                                                                                             Student Aid
                                                                                #:3962
      Navient                                                          1-800-722-1300


      Nelnet                                                           1-888-486-4722


      OSLA Servicing                                                   1-866-264-9762


      ECSI                                                             1-866-313-3797


      Default Resolution Group (also known as                           1-800-621-3115 (TTY: 1-877-825-9923 for
      Maximus Federal Services, Inc.)                                  the deaf or hard of hearing)


   Whom to Contact for Loan Information
   If your loan is for the current or upcoming school year, contact your school’s
   financial aid office directly for information about

            loan status,

            the timeframes for cancelling all or part of your loan or loan disbursement, and

            loan disbursement amounts and timing.


   Only your school's financial aid office can provide this information.

   If your loan was disbursed in a past school year and you’re still in school, keep your
   contact information up to date with your school and contact your loan servicer when you

            withdraw,

            graduate,

            drop below half-time enrollment, or

            stop going to school.


   If you’re no longer in school, contact your loan servicer when you

            change your name, address, or phone number;

            need help making your loan payment;

            have a question about your bill; or

            have other questions about your student loan.



   Contact Information for Loans Not Owned by ED
   If you have FFEL Program loans that are not owned by ED, contact your servicer for
   details about repayment options and tools. Not sure who your servicer is? Look for the
   most recent communication from the entity sending you bills for your loan payments.

   If you have Federal Perkins Loans that are not owned by ED, contact the school where you
   received your Federal Perkins Loan for details about repaying your loan. Your school may
   be the servicer for your loan.

   If you have HEAL Program loans and you’re not in default, contact your loan servicer for
   help with account-related questions. Use the contact information your loan servicer
   provided to you. Not sure who your servicer is? Look for the most recent communication
   from the entity sending you bills for your loan payments.

   If you have HEAL Program loans and you’re in default, contact the Debt Collection Center
   for help with account-related questions:

   For mail sent via U.S. Postal Service:

   Accounting Services, Debt Collection Center
   Mailstop 10230B
https://studentaid.gov/manage-loans/repayment/servicers                                                                                    2/4
5/11/2021                  Case 8:20-cv-00043-SB-ADS Document     192-30
                                                     Who’s My Student          Filed| Federal
                                                                      Loan Servicer?   05/14/21       Page 4 of 5 Page ID
                                                                                              Student Aid
                                                                 #:3963
   7700 Wisconsin Avenue, Suite 8-8110D
   Bethesda, MD 20857

   For mail sent via UPS or FedEx:

   HHS Program Support Center
   Accounting Services, Debt Collection Center
   Mailstop Seventh Floor
   7700 Wisconsin Avenue, Suite 8-8110D
   Bethesda, MD 20814
   Phone: 301-492-4664


   Understanding Loan Transfers
   In some cases, we need to transfer loans from one servicer to another servicer. If we
   transfer your federal student loans from one servicer to another servicer, your loans will
   still be owned by ED. The “transfer” to another servicer simply means that a new servicer
   will provide the support you need to fully repay your loans.

   Here’s what you should expect if your loan is transferred to a new servicer:

             You will receive an email or a letter from your assigned servicer to inform you about
             the transfer.

             You will receive a welcome letter from the new servicer after the new servicer
             receives your loans. This notice will provide you with the contact information for the
             new servicer and inform you of actions that you may need to take.

             All of your loan information will be transferred from your assigned servicer to your
             new servicer, but you may only be able to see online information that covers the
             period since your new servicer took your loans over.

             There will be no change in the terms of your loans.

             Your previous loan servicer and new loan servicer will work together to make sure
             that all payments you make during the transfer process are credited to your loan
             account with the new servicer.


   After you receive the welcome letter from your new servicer, you should do the following:

             Begin sending your loan payments to your new servicer. If you use a bank or bill
             paying service to make your loan payments, update the new servicer’s contact
             information with the bank or bill paying service.

             Follow the new servicer’s instructions for creating an online account so that you can
             more easily communicate with the new servicer and keep track of your loan account.



   Avoid Paying for Federal Student Loan Assistance
   You don’t have to pay to receive help with loan services such as consolidating your federal
   student loans or applying for an income-driven repayment plan.

   If you are contacted by a company asking you to pay “enrollment,” “subscription,” or
   “maintenance” fees to enroll you in a federal repayment plan or forgiveness program, you
   should walk away.

   These services and more can be completed by your servicer for free!

   Want to learn more? Read our blog post called “Don’t Be Fooled: You Never Have to Pay
   for Student Loan Help. ”



            Additional Links

            Repayment Plans
            Student Loan Consolidation

https://studentaid.gov/manage-loans/repayment/servicers                                                                     3/4
5/11/2021                           Case 8:20-cv-00043-SB-ADS Document     192-30
                                                              Who’s My Student          Filed| Federal
                                                                               Loan Servicer?   05/14/21       Page 5 of 5 Page ID
                                                                                                       Student Aid
                                                                          #:3964
            Student Loan Delinquency and Default
            Resolving Disputes
            Feedback Center




https://studentaid.gov/manage-loans/repayment/servicers                                                                              4/4
